Citation Nr: 0207137	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
herniated nucleus pulposus at L4-5 and L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO, which denied a claim of entitlement to an increased 
rating for lumbosacral strain in excess of 10 percent.  By a 
February 2000 rating action, the RO increased the rating for 
service-connected low back disability from 10 to 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The RO also 
re-characterized it as lumbar strain with herniated nucleus 
pulposus at L4-5 and L5-S1, and noted that the service-
connected low back disability was previously rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295-5292.

Previously, this case was before the Board in February 2001 
when it was remanded for additional development.


FINDING OF FACT

The veteran's service-connected lumbar strain with herniated 
nucleus pulposus at L4-5 and L5-S1 is manifested by pain and 
loss of motion, but the veteran does not experience adverse 
neurological involvement or functional loss that equates to 
severe intervertebral disc syndrome with recurring attacks; 
he does not experience listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteoarthritic changes, or 
functional loss equivalent thereto.


CONCLUSION OF LAW

An increased rating for lumbar strain with herniated nucleus 
pulposus at L4-5 and L5-S1 is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 
4.71a (Diagnostic Code 5293) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran and his representative contend that the veteran 
is entitled to at least a 40 percent rating for service-
connected lumbar strain with herniated nucleus pulposus at 
L4-5 and L5-S1.  In this regard, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The RO has evaluated the veteran's lumbar strain with 
herniated nucleus pulposus at L4-5 and L5-S1 under Diagnostic 
Code 5293 (intervertebral disc syndrome), which provides that 
a 20 percent rating is warranted for moderate, recurring 
attacks.  38 C.F.R. § 4.71a; Diagnostic Code 5293 (2001).  A 
40 percent rating is assigned for severe, recurring attacks 
with intermittent relief.  Id.  A 60 percent rating is 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Id.

Given the 20 percent disability rating assigned for the low 
back disability, the veteran will only be entitled to a 
higher rating under potentially applicable Diagnostic Codes 
if he has a fracture with cord involvement requiring long leg 
braces or being bedridden (100 percent), or a fracture of the 
vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent), (Diagnostic 
Code 5285); complete ankylosis of the spine at a favorable 
angle (60 percent), (Diagnostic Code 5286); ankylosis of the 
lumbar spine at a favorable angle (40 percent), or ankylosis 
of the lumbar spine at an unfavorable angle (50 percent), 
(Diagnostic Code 5289); severe limitation in the range of 
motion of the lumbar spine (40 percent), (Diagnostic Code 
5292); problems compatible with intervertebral disc syndrome 
with severe symptoms (40 percent) or problems compatible with 
intervertebral disc syndrome with pronounced symptoms 
(60 percent) (Diagnostic Code 5293); or lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a (2001).

When the case was before the Board in February 2001, the 
Board found that the medical evidence of record was 
inadequate for determining whether a rating in excess of 20 
percent was warranted.  Given the veteran's argument that his 
back condition had worsened and that he experienced very 
limited range of motion, further evidentiary development was 
required.  This was so because the criteria for rating disc 
disease are, at least in part, based on loss of range of 
motion, and therefore require application of 38 C.F.R. §§ 
4.40, 4.45 (2001).  VAOPGCPREC 36-97 (Dec. 12, 1997).  (The 
RO included herniated nucleus pulposus at L4-5 and L5-S1 as 
part of the service-connected disability in a February 2000 
rating decision and specifically evaluated the disability as 
disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5293.)

In its remand, the Board also noted that the significance of 
the rule as enunciated in VAOPGCPREC 36- 97 was that VA had a 
duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2001).  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Presumably, this means that, in 
a case where the rating is set in accordance with Diagnostic 
Code 5293, an examiner must equate functional losses due to 
pain, etc., to the sort of debility contemplated by the 
criteria in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  In 
this case, the Board found that the March 1999 VA examination 
report was inadequate for rating purposes because the 
examiner had not undertaken such a DeLuca-type assessment.  
In short, the veteran's current low back disability picture 
remained unclear regarding the extent to which he experienced 
functional loss beyond that demonstrated by objective 
clinical findings.  Therefore, the Board remanded the case 
for new VA orthopedic and neurologic examinations to assess 
the severity of the veteran's service-connected lumbar strain 
with herniated nucleus pulposus at L4-5 and L5-S1.  These 
examinations were conducted in September 2001.

Nevertheless, a review of the record indicates that a rating 
higher than 20 percent is not warranted under Diagnostic Code 
5293 because the evidence does not disclose problems 
tantamount to severe or pronounced intervertebral disc 
syndrome.  At March 1999 and September 2001 VA examinations, 
the veteran complained of back pain.  At worst, when examined 
by VA in September 2001, the veteran complained of 
experiencing daily pain and that he had a flare up at least 
once a year.  Significantly, however, the veteran reported 
that besides this yearly flare up, he was able to deal with 
his back pain.  Moreover, VA examiners in September 2001 
found no evidence of radicular changes or pain, weakness, or 
neurological deficits.  Furthermore, while VA examination and 
treatment records show the veteran's complaints of low back 
pain, there is no evidence in the record that suggests any 
adverse neurological symptomatology with recurring attacks.  
In fact, September 2001 VA examinations failed to disclose 
any neurological abnormalities.  Therefore, the Board does 
not find that the veteran's functional losses equate to the 
debility contemplated by a higher rating for intervertebral 
disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Whether evaluating the veteran's service-connected lumbar 
strain with herniated nucleus pulposus at L4-5 and L5-S1 
under Diagnostic Code 5285, 5286, 5289, 5292 or 5295, a 
higher rating is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the lumbosacral spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate the veteran's service-connected low back 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a rating higher than 20 percent is not 
warranted for the veteran's service-connected low back 
disability under either Diagnostic Code 5286 or Diagnostic 
Code 5289.

The Board also considers the appropriateness of evaluating 
the veteran's service-connected low back disability under 
Diagnostic Code 5285.  There is no suggestion in the record, 
however, that the veteran had ever fractured a vertebra.  
Furthermore, the veteran's service-connected low back 
disability does not contemplate either neck involvement or 
involvement to the extent contemplated by a 100 percent 
rating under Diagnostic Code 5285, such as cord involvement 
requiring long leg braces.  In fact, at all of the 
aforementioned VA examinations, the veteran was able to bend 
his back.  Consequently, a higher rating is not warranted for 
the veteran's service-connected low back disability under 
Diagnostic Code 5285.

The Board also finds that there was no evidence that the 
veteran had symptoms that were productive of disability that 
would warrant a rating higher than 20 percent under 
Diagnostic Code 5295.  There was evidence of no more than 
moderate limitation of lumbar motion.  In short, the evidence 
did not show that the veteran experiences listing of the 
whole spine, positive Goldthwaite's sign, or marked 
limitation of forward bending suggestive of "severe" strain.  
In fact, September 2001 VA examiners reported no adverse 
neurological involvement, postural abnormalities, or fixed 
deformity.  Although the veteran has some loss of motion, he 
does not experience these problems with abnormal mobility on 
forced motion or muscle spasms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Additionally, for the reasons already 
enunciated, the frequency of flare ups and the pain he 
experiences do not create disability tantamount to the sort 
of problems contemplated by the 40 percent rating under 
Diagnostic Code 5295.  Consequently, a higher rating is not 
warranted for the veteran's service-connected low back 
disability under Diagnostic Code 5295.

As for Diagnostic Code 5292, the Board notes that range of 
motion studies at the veteran's September 2001 VA examination 
revealed forward flexion to 90 degrees and extension to 
20 degrees.  Significantly, the veteran's limitation of 
motion has not been characterized as "severe," and his 
functional impairment does not rise to that level.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Therefore, 
based on the objective clinical findings that the low back 
disability does not result in sufficiently reduced limitation 
of motion, a higher evaluation is not warranted under 
Diagnostic Code 5292.  Id.  

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion, and disc syndrome, it 
should be pointed out that each of these sets of criteria 
overlap as to the manifestations to be evaluated (for 
example, limitation of motion of the back, and functional 
loss due to pain are to be considered under each diagnostic 
code.)  See VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, as 
no separate and distinct disabilities are shown, assignment 
of separate ratings for the various manifestations of the 
veteran's low back disability is precluded by the rule 
against pyramiding.  38 C.F.R. § 4.14 (2001).  Nevertheless, 
the functional loss due to pain has been considered in 
arriving at the current evaluation.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 202.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board concludes that the preponderance of the 
evidence is against the claim for an increased rating.

The Board has also given consideration to the potential 
application of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001) despite the fact that the veteran has 
reported working full time as a computer repair person when 
examined in September 2001.  The evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards for the disability at issue.  See 38 C.F.R. § 
3.321(b)(1) (2001).  The current evidence of record does not 
demonstrate that low back disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It is undisputed that the 
low back disability has an adverse effect on employment when 
the veteran has his yearly flare up, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule as to the 
low back disability, the Board concludes that a remand to the 
RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

II.  The Veterans Claims Assistance Act of 2000 

The Board has considered the duty-to-assist obligations 
prescribed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), as implemented by VA 
regulations.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  It is the Board's conclusion that the 
new law does not preclude the Board from proceeding at this 
time to a final adjudication of the veteran's claim.  The 
Board finds that further action by the RO in accordance with 
the VCAA is not necessary in this case.  This so because the 
notice and duty-to-assist requirements of the regulation have 
been satisfied.  The veteran and his representative were 
notified in a letter from the RO, dated in March 2001, of the 
changes brought about by VCAA and of the evidence necessary 
to substantiate the claim, and he was given the opportunity 
to submit additional evidence.  The Board concludes that the 
RO has taken all action necessary to assist in the 
development of the claim and there is no indication that 
additional evidence exists which would potentially affect the 
outcome of the claim.  

Additionally, when the Board remanded the case in 
February 2001, the veteran was afforded multiple examinations 
in connection with the current appeal, and clarifying medical 
evidence was obtained.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  Therefore, the Board 
concludes that another remand will serve no meaningful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An increased rating for lumbar strain with herniated nucleus 
pulposus at L4-5 and L5-S1 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

